Exhibit 10.1 RESOLUTIONS OF THE COMPENSATION COMMITTEE OF PHH CORPORATION June 7, 2007 WHEREAS, PHH Corporation (the “Corporation”) sponsors and maintains the PHH Corporation 2005 Equity and Incentive Plan (the “Plan”), which is administered by the Compensation Committee of the Corporation’s Board of Directors (the “Committee”); WHEREAS, Section 6(c) of the Plan authorizes the Committeeto grant cash incentive awards under an annual incentive program to the extent that performance targets and other terms and conditions established by the Committee are satisfied; and WHEREAS, the Committee has determined that it is in the best interests of the Corporation to establish and maintain the PHH Mortgage 2007 Management Incentive Plan and the PHH Arval Management Incentive Plan (both effective January 1, 2007) with respect to the 2007 fiscal years of PHH Mortgage and PHH Arval (each a “2007 Incentive Plan” and collectively the “2007 Incentive Plans”) under which cash incentive awards will be granted to certain named executive officers and other members of management (each an “Executive”) in an amount equal to the product of an Executive’s base salary for 2007 and the Executive’s target annual bonus percentage, to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied. NOW, THEREFORE, BE IT: RESOLVED, that the Committee hereby authorizes and approves the adoption of the 2007 Incentive Plans with respect to the 2007 fiscal year of PHH Mortgage and PHH Arval, substantially in the forms set forth in Exhibit A and Exhibit B, respectively, subject to further changes and modifications as may be deemed appropriate upon the advice of counsel, under which cash incentive awards will be granted to Executives of PHH Mortgage and PHH Arval,to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied; RESOLVED, that the Committee hereby approves the following performance targets for the 2007 Incentive Plans: [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. PHH Mortgage 2007 Incentive Performance Targets: PTIAMI Target (Before Accrual for MIP) Individual Performance Maximum Performance PayoutLevel Company Performance Maximum Payout Level Combined Maximum Payout level Enhancements $[***]million 100% 100% 100% $[***] million 100% 120% 110% Interpolation Payout $[***] million 100% 150% 125% PHH Arval 2007 Incentive Performance Targets: PTIAMI % Achieved Pay Plan $[***] million 100% 100% $[***] million 110% 110% $[***] million 125% 125% RESOLVED, that the Committee hereby authorizes and approves cash incentive awards to the Executives, and in the target amounts, as set forth on Exhibit C with respect to the PHH Mortgage 2007 Incentive Plan and the PHH Arval 2007 Incentive Plan, to the extent that performance targets and other conditions established by the Committee are determined to have been satisfied. RESOLVED, that the appropriate officers and employees of the Corporation are hereby authorized, empowered, and directed, in the name and on behalf of the Corporation, to execute, acknowledge, and deliver any and all documents, instruments, and papers, to give all notices that may be required or appropriate, and to take or cause to be taken such actions as may be determined to be necessary, appropriate or advisable to carry out the intent or purposes of all of the foregoing resolutions, such determination to be evidenced conclusively by the execution and delivery of such documents or the taking of such actions. [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Exhibit A PHH MORTGAGE 2007 MANAGEMENT INCENTIVE PLAN DOCUMENT Plan Performance Term PHH Mortgage operates the Management Incentive Plan (MIP) on a calendar year basis, beginning January 1 and ending December 31.Plan targets are based on this performance term. Plan Targets Eligible participants will have a total MIP target expressed as a percent of base salary (varying by level). Target payouts will be dependent upon successful achievement of company performance defined as Pre-Tax Income After Minority Interest (PTIAMI) performance for the plan term. Once company performance is achieved, payout will be based on two factors; a weighting of (Factor 1) 50%PHH Mortgage Financial Performance and (Factor 2) 50% onIndividual Performance for the plan term. The PHH Mortgage Financial Performance has a maximum factor payout of 150% and the Individual Performance has a maximum factor payout of 100%.The maximum performance in both areas (150% Financial Performance and 100% Individual) offer the opportunity for a total maximum MIP payout of 125% ([(150% *50%) + (100% * 50%)] 125%.)Participants may receive payout from none, one, or both of the factors. The PHH Mortgage Financial Performance Targets and associated maximum payout levels are as follows: PTIAMI Target (Before Accrual for MIP) Individual Performance Maximum Performance PayoutLevel Company Performance Maximum Payout Level Combined Maximum Payout level Enhancements $[***]million 100% 100% 100% $[***] million 100% 120% 110% Interpolation Payout $[***] million 100% 150% 125% The Plan will payout at 100% of target when company financial performance reaches PTIAMI (before MIP accrual) of $[***] million. The Plan will payout at 110% of target when company financial performance reaches PTIAMI (before MIP accrual) of $[***] million. There is no interpolated payout between the 100% and 110% payout levels. For PTIAMI (before MIP accrual) between $[***] million and $[***] million the combined payout level will be interpolated between 110% and 124.9% achievement of established PTIAMI target levels. There is no payout to exceed 125% of the combined MIP targets. [***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Partial MIP Achievement Below Plan Targets The funding of the Company MIP program is based on PTIAMI above $[***] million before the MIP accrual. The MIP accrual will be calculated, up to the Combined Maximum Payout Level of 125%, as follows: (PTIAMI before MIP accrual)
